 
 
II 
111th CONGRESS 2d Session 
S. 3126 
IN THE SENATE OF THE UNITED STATES 
 
March 16, 2010 
Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry 
 
A BILL 
To amend the Richard B. Russell National School Lunch Act to promote the health and well-being of schoolchildren in the United States through effective local wellness policies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Healthy Local Policies for Schools Act of 2010 or the HELP Schools Act of 2010. 
2.FindingsCongress finds that— 
(1)childhood obesity increased threefold among children and adolescents in the 30 years preceding the date of enactment of this Act; 
(2)about 12,000,000 children and adolescents ages 2 to 19 are considered obese; 
(3)obesity-related diseases cost the United States economy more than $147,000,000,000 every year; 
(4)both low levels of physical activity and an increase in caloric intake have contributed to the unprecedented epidemic of childhood obesity; 
(5)overweight adolescents have a 70 to 80 percent chance of becoming overweight adults, increasing the risk for chronic disease, disability, and death; 
(6)children and adolescents are— 
(A)not meeting dietary recommendations; 
(B)underconsuming important food groups and nutrients needed for growth and development; and 
(C)overconsuming saturated fat, trans fat, sodium, and added sugars; 
(7)nutrition education and promotion helps foster a school environment that— 
(A)supports healthy eating; 
(B)helps initiate and sustain healthy eating behaviors; 
(C)increases acceptance and consumption of healthy school meals; 
(D)increases participation in school meal programs; 
(E)enhances school meal quality; and 
(F)supports development and implementation of local wellness policies; 
(8)nutrition education and promotion is a critical component of most major health promotion and disease prevention programs; 
(9)research shows that school-based nutrition programs and services both improve health and contribute to the academic achievement of school children; 
(10)research shows that fit children achieve more academically and have better school attendance and fewer disciplinary problems; 
(11)a comprehensive study of local wellness policies across the United States found that— 
(A)many policies were underdeveloped and fragmented; and 
(B)the vast majority of students were enrolled in a school district that did not— 
(i)require evaluation of the implementation or effectiveness of the wellness policy of the district; or 
(ii)include any provisions for reviewing and revising the wellness policy; 
(12)the same study reported that between 5 and 6 percent of students were enrolled in a school district that had identified a potential source of funding to support implementation of the wellness policy of the district; 
(13)the nutrition education and promotion initiatives for school children in effect as of the date of enactment of this Act lack coordination, funding, and sustainability; 
(14)the Physical Activity Guidelines for Americans of the Department of Health and Human Services recommend that children engage in at least 60 minutes of physical activity on most, and preferably all, days of the week; 
(15)children spend many waking hours at school and therefore need to be active during the school day to meet the recommendations of the Physical Activity Guidelines for Americans; and 
(16)as of the date of enactment of this Act— 
(A)only 3.8 percent of elementary schools, 7.9 percent of middle schools, and 2.1 percent of high schools provide daily physical education or the equivalent for the entire school year; and 
(B)22 percent of schools do not require students to take any physical education at all. 
3.Local wellness policiesSection 5 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1754) is amended to read as follows: 
 
5.Local wellness policies 
(a)DefinitionsIn this section: 
(1)Extended school dayThe term extended school day means— 
(A)the official school day; and 
(B)the time before and after the official school day during which events or activities are primarily under the control of the school or a third party on behalf of the school. 
(2)Local wellness policyThe term local wellness policy means a nutrition and physical activity wellness policy of a local educational agency established under section 204 of the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1751 note; Public Law 108–265). 
(b)RequirementsNot later than the first day of the school year beginning 1 year after the date of enactment of the HELP Schools Act of 2010, each local educational agency participating in a program authorized by this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) shall strengthen the local school wellness policy of the local educational agency by ensuring, at a minimum, that the policy— 
(1)includes goals for nutrition promotion and education, physical education, physical activity, food marketing and advertising on the school campus, and other school-based activities designed to promote participation in child nutrition programs and student wellness through the extended school day, in a manner that the local educational agency determines to be appropriate; 
(2)includes an implementation plan to achieve the goals of the local wellness policy; 
(3)ensures that guidelines for reimbursable school meals are not less restrictive than regulations and guidance issued by the Secretary pursuant to subsections (a) and (b) of section 10 of the Child Nutrition Act of 1966 (42 U.S.C. 1779) and sections 9(f)(1) and 17(a) of this Act, as those regulations and guidance apply to schools; 
(4)ensures that nutritional guidelines for foods and beverages sold in schools that are not part of reimbursable school meals are in compliance with the standards established by the Secretary; and 
(5)includes a plan for measuring implementation of the local wellness policy, including the designation of a local wellness policy committee under subsection (d). 
(c)Transparency 
(1)In generalIn carrying out this section, each local educational agency shall make readily available and widely disseminate to relevant stakeholders— 
(A)the local wellness policy of the local education agency, including the implementation plan described in subsection (b)(5); 
(B)any assessments of the implementation of the local wellness policy; 
(C)any updates to the local wellness policy; and 
(D)appropriate local and State contact information. 
(2)Availability requirementNot later than the first day of the school year following the date of enactment of the HELP Schools Act of 2010, each local educational agency shall make readily available the policy and plan described in paragraph (1)(A). 
(3)Assessment of implementation 
(A)Assessment of implementationNot later than 2 years after the date of enactment of the HELP Schools Act of 2010, and every 3 years thereafter, each local educational agency shall complete and make readily available the results of an assessment of the implementation of the local wellness policy of the local educational agency that includes— 
(i)the extent to which schools under the jurisdiction of the local educational agency are in compliance with the local wellness policy of the agency; 
(ii)the extent to which the local wellness policy of the local educational agency compares with model local wellness policies recommended under subsection (e)(2)(A)(ii); and 
(iii)
(I)a description of the progress made in attaining the goals of the local wellness policy described in subsection (b); and 
(II)any revisions to the local wellness policy to more effectively address those goals. 
(d)Local wellness policy committee 
(1)In generalNot later than 180 days after the date of enactment of the HELP Schools Act of 2010, each local educational agency shall designate a standing Local Wellness Policy Committee (referred to in this subsection as the Committee). 
(2)Representation 
(A)Required representativesThe Committee of each local educational agency shall be comprised of at least 1 representative from the local educational agency from each of the following categories of stakeholders: 
(i)Principals. 
(ii)Teachers. 
(iii)Parents of students. 
(iv)Students. 
(v)The school food authority. 
(vi)The school board of the local educational agency. 
(vii)The physical education program. 
(viii)School health professionals, such as school nurses, school counselors, social workers, or health education teachers. 
(B)Authorized representativesA Committee may also include a registered dietitian, pediatrician, dentist, a representative of the local health department, or other representatives of the local community. 
(3)Terms and conditionsEach local educational agency shall determine the terms and conditions under which each member of the Committee of the local educational agency serves. 
(4)DutiesDuties and responsibilities of each Committee shall include— 
(A)ensuring that the local educational agency served by the Committee meets the requirements described in this section; 
(B)fostering integration of the local wellness policy of the local educational agency with existing coordinated school health programs, and other health-related activities in the schools and community served by the local educational agency; and 
(C)making Committee proceedings and other pertinent information relating to the activities of the Committee readily available. 
(e)Technical assistance and outreach 
(1)In generalThe Secretary, in consultation with the Secretary of Education and the Secretary of Health and Human Services, acting through the Centers for Disease Control and Prevention, shall assist in the adoption of effective local wellness policies by local educational agencies in accordance with this section. 
(2)OutreachIn carrying out paragraph (1), the Secretary shall perform outreach to key State and local stakeholders to promote effective local wellness policies and provide technical assistance that— 
(A)includes— 
(i)a hotline, online resources, and trainings on designing, implementing, promoting, disseminating, and evaluating local wellness policies and overcoming barriers to the adoption of local wellness policies; and 
(ii)model local wellness policies and best practices recommended by Federal agencies, State agencies, and nongovernmental organizations; and 
(B)is for guidance purposes only and not binding or otherwise designed to be mandate to schools, local educational agencies, school food authorities, or State child nutrition programs. 
(3)Funding 
(A)In generalOn October 1, 2010, and on each October 1 thereafter through October 1, 2014, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this paragraph $1,000,000, to remain available until expended. 
(B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this paragraph the funds transferred under subparagraph (A), without further appropriation.  
(f)Study and report 
(1)In generalThe Secretary, in conjunction with the Director of the Centers for Disease Control and Prevention, shall prepare a report on the implementation, strength, and effectiveness of the local wellness policies carried out in accordance with this section. 
(2)Study of local wellness policiesThe study described in paragraph (1) shall include— 
(A)an analysis of the strengths and weaknesses of local wellness policies and how the policies compare with model local wellness policies recommended under subsection (e)(2)(A)(ii); and 
(B)an assessment of the impact of the local wellness policies in addressing the requirements of subsection (b). 
(3)ReportNot later than January 1, 2014, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Education and Labor of the House of Representatives a report that describes the findings of the study. . 
4.RepealSection 204 of the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1751 note; Public Law 108–265) is repealed. 
5.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 
